PER CURIAM.
Our initial consideration of the petition for certiorari suggested jurisdiction in this Court to review the decision of the District Court of ‘Appeal, Third District, Smith v. Florida East Coast Railway Company, Fla. App., 151 So.2d 70. After oral argument and further careful consideration of the record and briefs, we have concluded that there is no jurisdictional conflict between the decision of the District Court of Appeal and any prior decision of this Court or another District Court of Appeal. The writ is, therefore, discharged.
It is so ordered.
DREW, C. J., and THORNAL, O’CONNELL and CALDWELL, JJ., concur.
ROBERTS, J., dissents.